      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 1 of 12




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 LUCIEN COURCY,
                                           CIVIL ACTION NO.
                    Plaintiff,

 v.
                                           JURY TRIAL DEMANDED
 ADVANTA CREDIT CARD, TRANS
 UNION, LLC, and EQUIFAX
 INFORMATION SERVICES, LLC,

                    Defendants.


                                  COMPLAINT
      Plaintiff, Lucien Courcy (hereinafter “Plaintiff”), by and through his

attorneys, the Law Offices of Robert S. Gitmeid & Assoc., PLLC, by way of

Complaint against Defendants, Advanta Credit Card (“Advanta”), Trans Union,

LLC, (“Trans Union”), and Equifax Information Services, LLC (“Equifax”) alleges

as follows:




                                      1
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 2 of 12




                               INTRODUCTION

                                         1.

      This is an action for damages brought by an individual consumer for

Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(the “FCRA”) and other claims related to unlawful credit reporting practices. The

FCRA prohibits furnishers of credit information from falsely and inaccurately

reporting consumers’ credit information to credit reporting agencies.


                                    PARTIES

                                         2.

      Plaintiff, LUCIEN COURCY, is an adult citizen of Massachusetts.

                                         3.

      Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

                                         4.

      Defendant Advanta is a corporation organized and existing under the laws of

Georgia that furnishes consumer credit information to consumer reporting agencies.




                                         2
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 3 of 12




                                          5.

       Defendant Trans Union is a limited liability company that engages in the

business of maintaining and reporting consumer credit information.

                                          6.

       Defendant Equifax is a limited liability company that engages in the business

of maintaining and reporting consumer credit information.


                           JURISDICTION AND VENUE

                                          7.

       This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331 because the rights and obligations of the parties in this action arise

out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provide that an action to

enforce any liability created under 15 U.S.C. § 1681 may be brought in any

appropriate United States District Court, without regard to the amount in

controversy.

                                          8.

       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

defendants are residents of the state of Georgia and defendant Equifax maintains a

principal office in this District.


                                          3
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 4 of 12




                           FACTUAL ALLEGATIONS

                                          9.

      Defendant Advanta issued an account ending in 9247 to Plaintiff. The account

was routinely reported on Plaintiff’s consumer credit report.


                                         10.

      The consumer report at issue is a written communication of information

concerning Plaintiff’s credit worthiness, credit standing, credit capacity, character,

general reputation, personal characteristics, or mode of living, which serves as a

factor in establishing the consumer’s eligibility for credit to be used primarily for

personal, family, or household purposes as defined by 15 U.S.C. § 1681a(d)(1) of

the FCRA.


                                         11.

      On or about January 10, 2019, Plaintiff and Advanta entered into a settlement

agreement for the above referenced account. A recording of the settlement

agreement is available upon request.


                                         12.

      Pursuant to the terms of the settlement, Plaintiff was required to make six (6)

monthly payments totaling $1,191.31 to settle and close his Advanta account.


                                          4
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 5 of 12




                                          13.

      Plaintiff, via his debt settlement representative, timely made the requisite

settlement payment. Proofs of these payments are attached hereto as Exhibit A.

                                          14.

      However, over a year later, Plaintiff’s Advanta account continued to be

negatively reported.


                                          15.

      In particular, on a requested credit report dated August 21, 2020, Plaintiff’s

Advanta account was reported with a status of “CHARGE OFF”, a balance of

$1,786.00, and a past due balance of $1,786.00. The relevant portion of Plaintiff’s

credit report is attached hereto as Exhibit B.

                                          16.

      This trade line was inaccurately reported. As evidenced by the enclosed

documents, the account was settled for less than full balance and must be reported

as settled with a balance of $0.00.




                                           5
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 6 of 12




                                          17.

      On or about October 7, 2020, Plaintiff, via his attorney at the time, notified

Trans Union and Equifax directly of a dispute with completeness and/or accuracy of

the reporting of Plaintiff’s Advanta account. A redacted copy of this letter and the

certified mail receipts are attached hereto as Exhibit C.


                                          18.

      Therefore, Plaintiff disputed the accuracy of the derogatory information

reported by Advanta to Trans Union and Equifax via certified mail in accordance

with 15 U.S.C. § 1681i of the FCRA.

                                          19.

      In November 2020, Plaintiff requested an updated credit report for review.

The tradeline for Plaintiff’s Advanta account remained inaccurate, as Defendants

failed to correct the inaccuracy. The relevant portion of the November 2020 credit

report is attached hereto as Exhibit D.

                                          20.

      Trans Union and Equifax did not notify Advanta of the dispute by Plaintiff in

accordance with the FCRA, or alternatively, did notify Advanta and Advanta failed




                                          6
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 7 of 12




to properly investigate and delete the tradeline or properly update the tradeline on

Plaintiff’s credit reports.


                                        21.

       If Advanta had performed a reasonable investigation of Plaintiff’s dispute,

Plaintiff’s Advanta account would have been updated to reflect a “settled” status

with a balance of $0.00.


                                        22.

       Despite the fact that Advanta has promised through its subscriber agreements

or contracts to accurately update accounts, Advanta has nonetheless willfully,

maliciously, recklessly, wantonly, and/or negligently failed to follow this

requirement as well as the requirements set forth under the FCRA, which has

resulted in the intended consequences of this information remaining on Plaintiff’s

credit reports.


                                        23.

       Defendants failed to properly maintain and failed to follow reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit information

and Plaintiff’s credit report, concerning the account in question, thus violating the




                                         7
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 8 of 12




FCRA. These violations occurred before, during, and after the dispute process

began with Trans Union and Equifax.


                                         24.

      At all times pertinent hereto, Defendants were acting by and through their

agents, servants, or employees, who were acting within the scope and course of their

employment, and under the direct supervision and control of the Defendants herein.


                                         25.

      At all times pertinent hereto, the conduct of Defendants, as well as that of their

agents, servants, or employees, was malicious, intentional, willful, reckless, or

negligent, and in wanton disregard for federal law and the rights of the Plaintiff

herein.

                               CLAIM FOR RELIEF

                                         26.

      Plaintiff reasserts and incorporates herein by reference all facts and

allegations set forth above.




                                          8
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 9 of 12




                                        27.

      Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

1681a(f).

                                        28.

      Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

                                        29.

      Advanta is an entity who, regularly and in the course of business, furnishes

information to one or more consumer reporting agencies about its transactions or

experiences with any consumer and therefore constitutes a “furnisher,” as codified

at 15 U.S.C. § 1681s-2.


                                        30.

      Advanta is reporting inaccurate credit information concerning Plaintiff to one

or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

                                        31.

      Plaintiff notified Defendants directly of a dispute on the account’s

completeness and/or accuracy, as reported.




                                         9
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 10 of 12




                                         32.

      Advanta failed to complete an investigation of Plaintiff’s written dispute and

provide to Plaintiff and the credit bureaus the results of an investigation within the

30-day statutory period as required by 15 U.S.C. § 1681s-2(b).


                                         33.

      Advanta failed to promptly modify the inaccurate information on Plaintiff’s

credit report in violation of 15 U.S.C. § 1681s-2(b).


                                         34.

      Trans Union and Equifax failed to delete information found to be inaccurate,

reinserted the information without following the FCRA, or failed to properly

investigate Plaintiff’s disputes.

                                         35.

      Trans Union and Equifax failed to maintain and failed to follow reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit report,

concerning the account in question, violating 15 U.S.C. § 1681e(b).




                                         10
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 11 of 12




                                         36.

      As a result of the above violations of the FCRA, Plaintiff suffered actual

damages in one or more of the following categories: lower credit score, denial of

credit, embarrassment and emotional distress caused by the inability to obtain

financing for everyday expenses, rejection of credit card application, higher interest

rates on loan offers that would otherwise be affordable, and other damages that may

be ascertained at a later date.


                                         37.

      As a result of the above violations of the FCRA, Defendants are liable to

Plaintiff for actual damages, punitive damages, statutory damages, attorney’s fees

and costs.


     WHEREFORE, Plaintiff demands that judgment be entered against

Defendants as follows:

      (a)    That judgment be entered against Defendants for actual damages

             pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      (b)    That judgment be entered against Defendants for punitive damages

             pursuant to 15 U.S.C. § 1681n;




                                         11
      Case 1:20-cv-04943-CC-RDC Document 1 Filed 12/07/20 Page 12 of 12




      (c)    That the Court award costs and reasonable attorney's fees pursuant to

             15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      (d)    That the Court grant such other and further relief as may be just and

             proper.

                        DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         Law Offices of Robert S. Gitmeid &
                                         Associates, PLLC

                                         /s/ William Thomas Hoover
                                         William Thomas Hoover
                                         GA Bar No. 819305
                                         william.h@gitmeidlaw.com
                                         30 Wall Street, 8th Floor #741
                                         New York, NY 10005
                                         Tel: (866) 249-1137
                                         Fax: (877) 366-4747
                                         Counsel for Plaintiff




                                           12
